31 N.J. 591 (1960)
158 A.2d 528
ELI LILLY AND COMPANY, A CORPORATION OF THE STATE OF INDIANA, PLAINTIFF-APPELLANT,
v.
SAV-ON-DRUGS, INC., A CORPORATION OF THE STATE OF NEW JERSEY, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued February 22, 1960.
Decided March 7, 1960.
Mr. Melvin P. Antell argued the cause for the appellant (Messrs. Lorentz & Stamler, attorneys).
Mr. Warren E. Dunn argued the cause for the defendant-respondent (Messrs. Lum, Fairlie & Foster, attorneys; Mr. Claus Motulsky, of the New York bar, on the brief).
Mr. Murry Brochin argued the cause for the State of New Jersey, intervenor (Mr. David D. Furman, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Scherer in the court below.
For affirmance  Chief Justice WEINTRAUB, and Justices BURLING, JACOBS, FRANCIS, PROCTOR and SCHETTINO  6.
For reversal  Justice HALL  1.